Name: Commission Implementing Regulation (EU) No 646/2014 of 12 June 2014 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: iron, steel and other metal industries;  tariff policy
 Date Published: nan

 18.6.2014 EN Official Journal of the European Union L 178/2 COMMISSION IMPLEMENTING REGULATION (EU) No 646/2014 of 12 June 2014 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 12(6) of Council Regulation (EEC) No 2913/92 (2). That period should be set at three months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 12(6) of Regulation (EEC) No 2913/92 for a period of three months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 June 2014. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (OJ L 302, 19.10.1992, p. 1). ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) A product of steel with a body which is partially threaded and partially lined with plastic. It has a slotted head with a cross slit. It is neither tapered nor pointed at the end. It has a length of approximately 45 mm and an external diameter of approximately 7 mm. This product is designed to be a part of a mounting suitable for furniture. The threaded end of the product is to be screwed into a predrilled hole in one part of the furniture. The head is to be inserted into a predrilled hole in another part of the furniture. The two parts of the furniture are joined together by locking the head into the slot of the other part of the mounting (not included upon presentation). (1) See the image. 7318 19 00 Classification is determined by general rules 1, 3(b) and 6 for the interpretation of the Combined Nomenclature, note 1 to Chapter 83 and by the wording of CN codes 7318 and 7318 19 00. The product is composite goods consisting of two materials. It is to be classified according to the material which gives it its essential character (metal). Classification under heading 8302 as base metal mountings suitable for furniture is excluded as the product is just a part of the complete mounting and it has the characteristics of a threaded article of heading 7318 (see note 1 to Chapter 83). The product is not considered to be a screw of heading 7318, as it does not on its own fasten or assemble goods. Only the threaded end is screwed, while the other end is locked into the slot of the other part of the mounting. Consequently, classification under CN codes 7318 12, 7318 14 or 7318 15 is excluded. It is therefore to be classified under CN code 7318 19 00 as other threaded articles of steel. (1) The image is purely for information.